Citation Nr: 0018417	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  94-27 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia



THE ISSUE

Entitlement to service connection for a dental condition.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from February 1975 to January 
1978.

This appeal came to the Board of Veterans' Appeals (Board) 
from a December 1993 RO dental rating decision that denied 
service connection for a dental condition due to bridge work 
performed in service.  In a January 1997 decision, the Board 
denied the claim as not well grounded.  The veteran then 
appealed to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, the Court), and 
Charlene Stoker Jones, an attorney at National Veterans Legal 
Service Program, was appointed to provide him with further 
representation in connection with the claim.

In a March 1998 joint motion to the Court, the parties 
conceded that the veteran's claim was well grounded and 
requested that the January 1997 Board decision be vacated and 
the case remanded for further development and readjudication 
on the merits.  In a March 1998 order, the Court granted the 
parties' motion, and the case was thereafter returned to the 
Board.

In a March 1998 letter, the RO asked the attorney to clarify 
her representation.  In June 1998, the attorney notified the 
Board that she was not representing the veteran before VA and 
that the American Legion would represent him.  In a June 1998 
letter, the Board asked the veteran whether he wanted to 
submit additional argument and/or evidence with regard to his 
claim, and a written argument dated in August 1998 was 
submitted by the American Legion.  In August 1998, the Board 
remanded the case to the RO for additional development.


FINDING OF FACT

A dental condition for VA purposes was not present in 
service, and the veteran's other current dental problems are 
not related to an incident of service.


CONCLUSION OF LAW


A dental condition, including problems with teeth numbers 8 
and 9, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 1712 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.381, 3.382, effective prior to and as 
of June 8, 1999.


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from February 1975 to January 
1978.

Service dental records show that the veteran underwent an 
initial dental examination in February 1975.  No missing 
teeth were found.  In April 1977, tooth number 7 was 
extracted for reasons that are not shown.  Nor do the records 
indicate that this condition was related to trauma.  In 
October 1977, a bridge from teeth numbers 6 to 8 was 
installed.  In January 1998, the crown at teeth numbers 6 to 
8 was cemented.

VA and private medical and dental records show that the 
veteran was treated and evaluated for various conditions in 
the 1970's, 1980's, and 1990's.  These records do not 
demonstrate dental conditions until the 1990's.  The more 
salient dental records with regard to the claim being 
considered in this appeal are discussed in the following 
paragraphs.

A VA report shows that the veteran underwent a VA dental 
examination in November 1993.  The diagnosis was chronic 
abscess tooth number 8, periodontal disease, adult chronic.

Private dental records show that the veteran was treated for 
various dental problems from 1992 to 1995.  In a report dated 
in July 1995, the veteran's treating dentist notes that the 
veteran had necrotic pulp tooth number 8 with rarefaction, 
that root canal therapy had been completed, and that the 
veteran had been appointed to have the access preparation in 
this tooth restored.  It was opined that it was possible that 
this dental condition was the result of dental treatment in 
service.


In a September 1998 letter, the RO asked the veteran to 
submit additional information with regard to his dental 
treatment and to provide release forms authorizing VA to 
obtain information from the treating dentists.  A review of 
the record does not show receipt of additional information 
from the veteran with regard to this letter.


In December 1998, the RO requested a dental examination of 
the veteran and that his claims folder be sent to the 
examiner.  In February 1999, the veteran underwent a VA 
dental examination.  It was noted that he had various missing 
teeth, including tooth number 7, which had been replaced by a 
fixed bridge from teeth numbers 6 to 8 while in service.  A 
possible porcelain fracture was noted and there was heavy 
staining of all teeth.  Poor oral hygiene was noted.  The 
veteran complained that the tooth next to the bridge was most 
painful.  The dentist opined that it was doubtful tooth 
number 9 was affected by the bridge placed in service many 
years ago, and he opined that the veteran's current dental 
problems were related to periodontitis and inflammation.  It 
was noted that there was a possible root fracture of tooth 
number 8 or 9, or both.


B.  Legal Analysis

As noted in the introduction, the joint motion of the parties 
to the Court in March 1998 conceded that the veteran's claim 
for a dental condition was well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The representative in a written 
argument dated in May 2000 notes that the report of the 
veteran's VA dental examination in February 1999 does not 
indicate the dentist reviewed the evidence in the claims 
folder and requests that the claims folder be returned to the 
RO for strict compliance with the instructions in the August 
1998 Board remand.  While the report of the February 1999 VA 
dental examination does not explicitly state that the dentist 
reviewed the veteran's claims folder, the record does show 
that the RO requested the veteran's claims folder be made 
available to the examiner, and there is no evidence that the 
examiner did not receive and review it.  The veteran failed 
to provide additional information with regard to his dental 
treatment in order to allow the RO to obtain information from 
treating dentists.  The report of the February 1999 VA dental 
examination reveals that the dentist who conducted the 
examination was familiar with the relevant facts in the 
veteran's case.  Under the circumstances, the Board finds 
that the examination complied with the remand, and that no 
further assistance to the veteran is required to comply with 
VA's duty to assist him.  

Statements from the veteran indicate that he is requesting 
service connection for a dental condition for the purpose of 
obtaining VA outpatient dental treatment.  A claim for 
service connection for a dental disorder raises a claim for 
VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 
302 (1993).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The authority specifically applicable to service connection 
for dental conditions and governing eligibility for 
outpatient dental treatment may be found at 38 U.S.C.A. 
§ 1712(a)(1) (noted above); 38 C.F.R. §§ 3.381, 3.382, 17.161 
(noted above).  The significance of finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides dental treatment for dental conditions due to 
service trauma, whereas other dental conditions related to 
service are typically subject to the limitations of one-time 
treatment and timely application after service.  38 C.F.R. 
§ 17.161.  

The provisions of 38 C.F.R. §§ 3.381 and 3.382 outline the 
general criteria for establishing service connection for a 
dental condition for purposes of outpatient dental treatment 
and the evidence needed to establish service connection for 
such a condition.  Generally, the furnishing of treatment or 
prosthesis for noncompensable dental conditions during 
service will not be considered per se as aggravation of a 
dental condition shown to have existed prior to entrance into 
active service.  Service connection by aggravation will be 
conceded in such teeth, carious restorable at entry into 
service, whether or not filled, but which necessitate 
extraction after the expiration of a reasonable time after 
entry into service.  38 C.F.R. § 3.381(b).  The provisions of 
38 C.F.R. § 3.381 were revised and the provisions of 
38 C.F.R. § 3.382 removed, effective as of June 8, 1999, to 
clarify requirements for service connection of dental 
conditions and provides that VA will consider certain dental 
conditions service-connected for treatment purposes if they 
are shown in service after a period of 180 days.  64 Fed. 
Reg. 30392-30393 (June 8, 1999).  When regulations are 
changed during the course of the veteran's appeal, the 
criteria that is to the advantage of the veteran should be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date.  VAOPGCPREC 
3-2000.

Service dental records show that tooth number 7 was 
extracted.  The reason for the extraction is not shown and 
the records do not indicate that the extraction was 
necessitated due to trauma.  The evidence also shows that the 
missing tooth was replaced by a bridge.  Since the evidence 
shows that missing tooth number 7 has been replaced, the 
Board finds service connection for this tooth for the purpose 
of obtaining VA outpatient dental treatment is not warranted.

The service dental records do not reveal the presence of any 
other dental conditions for VA purposes under the above-noted 
criteria.  The post-service dental records do not link any 
other dental condition to an incident of service except for 
problems related to tooth number 8.  The July 1995 private 
dental report notes that the veteran had root canal therapy 
for necrotic pulp tooth number 8 that was possibly related to 
dental treatment in service.  There were no reasons or 
medical principles noted for this opinion.  In February 1999, 
the veteran underwent a VA dental examination and the dentist 
found very heavy staining of all teeth, moderate to heavy 
calculus formation, and poor oral hygiene; and doubted that 
the problems of which the veteran complained were related to 
the treatment in service many years ago, but to chronic 
periodontitis and inflammation.  The veteran also failed to 
provide additional information with regard to his dental 
treatment or to submit the forms authorizing the RO to obtain 
such information.

After consideration of all the evidence, the Board finds that 
the preponderance of it is against the claim for service 
connection for a dental condition.  The Board finds that the 
opinion in the report of the February 1999 VA dental 
examination linking the problems in the area of tooth number 
8 to periodontitis to be more specific and credible than the 
purely speculative opinion in the July 1995 private dental 
report indicating a possible relationship between the 
problems with tooth number 8 and treatment in service.


Statements from the veteran are to the effect that the bridge 
work to teeth numbers 6 to 8 in service caused his current 
problems in the area of tooth number 8, but this lay evidence 
is not sufficient to support a claim for service connection 
of a dental condition based on dental causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).


In this case, the evidence shows that tooth number 7 was 
extracted in service and replaced with a bridge.  The 
evidence does not relate this extraction to trauma.  The 
Board finds that the preponderance of the evidence is against 
the claim for service connection for any dental condition, 
including problems with teeth numbers 8 and 9.

Since the preponderance of the evidence is against the claim 
for service connection for a dental condition, the benefit of 
the doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a dental condition is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

